Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 1 of 58




         Exhibit 1
          Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 2 of 58




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,
                                              FIRST AMENDED CLASS ACTION
      Plaintiff,                              COMPLAINT
                    v.
                                              DEMAND FOR JURY TRIAL
GETTY IMAGES (US), INC., BILL
DIODATO PHOTOGRAPHY, LLC, and                 DESIGNATED FOR ASSIGNMENT TO
BILL DIODATO,                                 MANHATTAN

      Defendants.


      Plaintiff Elodie Passelaigue, on behalf of herself, all others similarly situated, and

the general public, by and through her undersigned counsel, hereby brings this First

Amended Complaint 1 against Getty Images (US), Inc., Bill Diodato Photography, LLC

(“Diodato Photography”), and Bill Diodato, and alleges the following upon her own

knowledge, or where she lacks personal knowledge, upon information and belief, including

the investigation of her counsel.

                                    NATURE OF ACTION

     1.      This action involves an unscrupulous photographer, Bill Diodato, combined

with a reckless stock photography house, Getty Images, who together have taken unfair

advantage of fashion industry models, violating their rights of publicity by



1
  In amending the complaint to align with the Court’s March 1, 2018 Opinion & Order
regarding defendants’ Motion to Dismiss (Dkt. No. 74), plaintiff does not waive her rights
to appeal the findings of that Order, or any other Orders of this Court.
          Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 3 of 58




commercializing their images on the basis of fraudulent “model releases” and false claims

of licensing rights. Indeed, Diodato and Getty know full well that they have no such rights,

so instead, under the veneer of releases identifying Diodato as the photographer, or not

identifying a photographer at all, Getty enabled Diodato to conceal his identity as

photographer of hundreds of images by advertising them for licensing on Getty’s website

under the fictitious name of a non-existent photographer called Adrianna Williams –

which is nothing more than a combination of the names of Diodato’s daughter and son.

     2.      Plaintiff Elodie Passelaigue, an internationally-renowned fashion model,

learned of this fraud after her image from a modeling assignment for which Diodato was

the photographer found its way years later through Getty into a Botox advertising

campaign, despite the fact that Ms. Passelaigue never modeled for Botox, and never even

used Botox. Not only has Ms. Passelaigue not been compensated modeling and licensing

fees for the Botox campaign, or for any other uses resulting from Getty’s licensing of her

image, but use of her image for such a synthetic injectable cosmetic medicine could

seriously damage her career.

     3.      Plaintiff brings this action on behalf of herself and others similarly victimized

by defendants’ practices, to enjoin defendants’ use of images to which they have no

commercial rights, to ensure a more robust image intake vetting process to prevent

continuing and future injury, and to recover damages.

                                     THE PARTIES

     4.      Plaintiff Elodie Passelaigue is a resident of New York, New York.


                                            -2-
          Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 4 of 58




     5.      Defendant Getty Images (US), Inc. is a New York corporation with its

principal place of business located at 75 Varick Street, New York, NY 10013.

     6.      Defendant Bill Diodato Photography, LLC (“Diodato Photography” or

“LLC”) is a New York limited liability company with its principal place of business at

433 W 34th St #17B, New York, NY 10001, and is the alter ego of defendant Bill Diodato,

among other things because Bill Diodato is the sole owner of or otherwise completely

controls the LLC, which has failed to observe the necessary corporate formalities, and the

LLC’s acts are the acts of Bill Diodato.

     7.      Defendant Bill Diodato is a resident of New York, New York, is the alter ego

of defendant Bill Diodato Photography, LLC, and personally authorized, approved,

committed, actually participated in and is the principal force behind the acts complained

of herein.

                             JURISDICTION AND VENUE

     8.      The Court has federal subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338 because Plaintiff asserts claims arising under Section 43(a)

of the U.S. Lanham Act, 15 U.S.C. § 1125(a).

     9.      The Court also has federal diversity jurisdiction over this action pursuant to

the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A), because the matter in

controversy exceeds the sum or value of $5,000,000 exclusive of interest and costs, and at

least one member of the class of plaintiffs is a citizen of a state different from defendants.

In addition, more than two-thirds of the members of the class reside in states other than


                                             -3-
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 5 of 58




the states in which defendants are citizens and in which this case is filed, and therefore

any exceptions to jurisdiction under 28 U.S.C. § 1332(d) do not apply.

     10.      The Court has personal jurisdiction over Getty Images (US), Inc. because it

is a New York corporation with offices at 75 Varick Street, New York, New York 10013.

Further, it transacts business in New York, NY, and throughout the United States,

including without limitation through online marketing intended to reach consumers in

New York. Moreover, it has sufficient purposeful, systematic, and continuous minimum

contacts with the various states of the United States, including New York, and has

sufficiently availed itself of the markets of various states of the United States, including

New York, to render the exercise of personal jurisdiction by this Court permissible.

     11.      The Court has personal jurisdiction over Diodato Photography, LLC because

it is a New York limited liability company with its principal place of business located at

433 W 34th St. #17B, New York, NY 10001. Further, Diodato Photography transacts

business in New York, and throughout the United States, including without limitation

through online marketing intended to reach consumers in New York. Moreover, Diodato

Photography has sufficient purposeful, systematic, and continuous minimum contacts

with the various states of the United States, including New York, and has sufficiently

availed itself of the markets of various states of the United States, including New York, to

render the exercise of personal jurisdiction by this Court permissible.

     12.      The Court has personal jurisdiction over Bill Diodato because he resides in

New York.


                                            -4-
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 6 of 58




     13.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because a defendant resides within this district and defendants are residents of the State of

New York (including Getty Images, Inc. as it subject to personal jurisdiction in this State).

Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred, and a substantial part of

the property that is the subject of this action is situated within this district. Moreover,

venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3) because all

defendants are subject to personal jurisdiction here.

                                         DIVISION

     14.      This case should be assigned to Manhattan as it is a civil case other than those

specified in Local Rule 18(a)(i)-(iv).

                                          FACTS

I.    ELODIE PASSELAIGUE’S MODELING CAREER

     15.      Plaintiff Elodie Passelaigue is a professional, internationally-renowned

fashion model. In the past, she has been represented by prominent modeling agencies

including Wilhelmina Models, Visage Management (Zurich), Group Model Management

(Barcelona), Louisa Models (Munich), Next Model Management (Montreal), Elite Models

(Toronto and New York), and Ford Models (New York).

     16.      Ms. Passelaigue has been photographed by many of the world’s leading

fashion photographers. Her client list is a virtual “who’s who” of high-end fashion and




                                             -5-
            Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 7 of 58




beauty icons, including Cartier, Christian Dior, Yves St. Laurent, Giorgio Armani,

Hermes, Harry Winston, Vera Wang, and Prada.

      17.      In the early 2000s, Ms. Passelaigue was cast to work for beauty giant

Clinique. Her work for Clinique quickly gained widespread international popularity. Since

that time, Ms. Passelaigue has been featured in several Clinique television commercials,

and remains one of the most recognized faces of Clinique.

II.   THE AVON SHOOT

      18.      In 2003, Ms. Passelaigue was cast to work for Avon. Diodato was the

photographer at that photo shot, which took place on May 29, 2003, although Ms.

Passelaigue does not remember him from that shoot.

      19.      Diodato has never asked to use, and Ms. Passelaigue has never consented to

his use of any of the photographs taken at the Avon shoot for any purpose. There is no

model release purporting to convey Diodato or Getty the right to use any of the Avon

photographs.

      20.      Nevertheless, Diodato conveyed the below image of Ms. Passelaigue, taken

at the Avon shoot, to Getty. In doing so, Diodato falsely represented to Getty that Ms.

Passelaigue had signed a model release for the image. Getty thereafter made the image

available for license through its website, identifying it as “Creative #: 10343251,” and

representing that it was “available for all permitted uses” under its licensing terms.




                                            -6-
             Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 8 of 58




III.   THE CLINIQUE UNDERWATER TEST SHOOT

       21.      One advertising campaign for which Clinique was interested in hiring Ms.

Passelaigue in early 2004 was expected to involve images of her in water, showing part of

her face above water, with part of her face and neck underwater.

       22.      Because of this somewhat unusual use of water, before setting up an actual

campaign shoot (which would have required the use of many people, over several days, in

Paris), Clinique arranged to have sample photos taken in New York simply to test lighting

and other conditions, and thereby determine the feasibility of shooting such images for the

actual campaign.

       23.      Although the actual shoot would be done by a well-known still life

photographer who regularly shot for Clinique’s international campaigns, for the New York

test shoot Clinique hired a local photographer, defendant Bill Diodato.




                                             -7-
             Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 9 of 58




       24.      On February 9, 2004, Ms. Passelaigue posed for the Clinique underwater test

photos in New York, which were taken by Diodato.

III.   THE SPIEGEL SHOOT
       25.      On June 11, 2009, more than five years after the Clinique underwater test

shoot, Ms. Passelaigue was hired to do a photo shoot in New York for Spiegel, a women’s

clothing and accessory company. Diodato was the photographer.

       26.      At some point during the shoot, Diodato approached Ms. Passelaigue and

tried to remind her that they met on the Clinique underwater test shoot years before. She

recalled only the shoot, but not Diodato as the photographer.

       27.      Although Spiegel hired Ms. Passelaigue only for “waist down” photos, at the

shoot Diodato also took headshots of Ms. Passelaigue.

                                        *      *     *

       28.      At some point, Ms. Passelaigue signed a Model Release relating to the

Clinique Underwater Shoot images. Ms. Passelaigue does not recall precisely when she

signed the Model Release. She does, however, recall Diodato asking her whether he could

use the Clinique photographs only for his portfolio and professional website as examples

of his work and stating that, if she was willing to allow such use, she just needed to sign

the Model Release form.

       29.      As a professional courtesy, and for no monetary or other consideration of any

kind, Ms. Passelaigue told Diodato she was willing to allow him to use the Clinique photos

from that day, but only for his portfolio and website.


                                              -8-
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 10 of 58




     30.      Indeed, Ms. Passelaigue believed she did not own the photos or any rights to

commercial exploitation of these images, but that her client that set up and paid for the

shoot owned all such rights to the resulting photos.

     31.      Based on his industry experience, Diodato similarly knew or at least

reasonably should have known that Ms. Passelaigue did not own or have rights to

commercially market these photos, and could only agree, at most, to the type of

photographer portfolio/website use of her image as was customary in the industry as an

example of a photographer’s work.

     32.      After Ms. Passelaigue agreed to allow Diodato to use the Clinique shots only

for his portfolio and website, Diodato directed her to sign the “Model Release” document

where indicated, which she did.

     33.      Diodato also directed Ms. Passelaigue to fill in only a few additional items

where indicated, specifically her name, address, phone number, email address, and date of

birth, which she did. Ms. Passelaigue was not directed to, and did not date the release

under her signature and name where indicated.

     34.      On information and belief, when Ms. Passelaigue viewed the Model Release

at the time she signed it, the “description of shoot” was listed as “Clinique Underwater

Shoot,” but it contained no signature of any witnesses, did not set forth the “Date” of Ms.

Passelaigue’s signature where indicated, and did not “Attach a Copy of a Photo ID or

Visual Reference” where indicated. When signing, Ms. Passelaigue understood she was




                                           -9-
            Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 11 of 58




releasing only noncommercial rights to the Clinique photos so that Diodato could use them

on his website and in his portfolio in a noncommercial manner.

      35.      Ms. Passelaigue does not recall Diodato mentioning any other photo shoots,

aside from Clinique, when asking her to sign the Model Release and, because the

“Description of Shoot” said “Clinique Underwater Shoot,” and the “Copy of a Photo ID

or Visual Reference” section was blank when Ms. Passelaigue signed, there was no

indication the Model Release would apply to any photographs other than the ones

discussed from the Clinique shoot. It would also go against industry standards and

practices for a single release to apply to multiple photo shoots, taken years apart for

different clients, while the model was represented by different agents.

IV.   DIODATO AND GETTY MISAPPROPRIATE PLAINTIFF’S IMAGE

      36.      In approximately late July 2014, Ms. Passelaigue learned for the first time

that headshot images of her were being used in an advertising campaign for Botox, a

prescription-only medicine manufactured by pharmaceutical giant Allergan, which is

injected into muscles and used to temporarily improve the appearance of moderate to

severe “crow’s feet” lines and frown lines between the eyebrows.

      37.      Ms. Passelaigue first learned of Allergan’s use of her image to advertise

Botox when someone asked if she had ever modeled for Botox, and despite that Ms.

Passelaigue never did, insisted that her picture was on a Botox website. Ms. Passelaigue

responded that was not possible, at which point she was shown a website page for

something called “Brilliant Distinctions,” that advertised Botox with a photo of Ms.


                                           - 10 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 12 of 58




Passelaigue. In the days following, others also pointed out that Ms. Passelaigue was now

modeling for Botox.

     38.      Ms. Passelaigue never worked as a model for Allergan to advertise any of its

products, including Botox. Yet her image was being used on an Allergan website,

www.skinmedica.com, belonging to “SkinMedica, an Allergan Company” for its

“Brilliant Distinctions” Membership Program:




     39.      The SkinMedica web pages containing Ms. Passelaigue’s image advertise

Botox and other synthetic Allergan products, such as Latisse, an FDA-approved

ophthalmic solution to grow eyelashes for those who cannot grow lashes or long enough

lashes; Juvaderm, an injectable gel to temporarily add volume and skin to areas of facial

wrinkles and folds, especially around the nose and mouth; and Natrelle Breast Implants

(silicone-filled and saline-filled) for breast augmentation.


                                            - 11 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 13 of 58




     40.      In addition, after falsely suggesting that Ms. Passelaigue is at least “in [her]

40s,” these website pages depicting Ms. Passelaigue contain statements about “Approved

Uses” of Botox and related “Important Safety Information,” including for example that

“BOTOX Cosmetic may cause serious side effects that can be life threatening.” These

pages also contain various statements about Latisse (including “[m]ay cause brown

darkening of the colored part of the eye which is likely permanent”), as well as many

precautionary and other warnings regarding Juvederm and Natrelle Breast Implants.




                                            - 12 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 14 of 58




     41.      A true and correct copy of selected pages from Allergan’s SkinMedica

website demonstrating Allergan’s use of Ms. Passelaigue’s image is attached hereto as

Exhibit 1.

     42.      Allergan used Ms. Passelaigue’s image to advertise Botox and related

products, despite that Ms. Passelaigue never has used Botox or any other Allergan

synthetic product, and did not authorize Allergan to use her images in any manner.

     43.      Because Allergan had never hired Ms. Passelaigue, she was confused about

how it obtained the photos of her. When she initially saw the Botox advertisement



                                         - 13 -
            Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 15 of 58




featuring her image, she did not recognize the photo as having come from a particular

photo shoot or relating to a particular client.

      44.      Ms. Passelaigue was quite concerned. Not only was her image being used for

commercial purposes to sell synthetic cosmetic medicines by a company that never hired

her or otherwise paid for her modeling services, but depending on the circumstances, such

use might violate contracts she had with her actual clients, or otherwise compromise and

damage those relationships and her career.

      45.      Ms. Passelaigue was especially concerned that Allergan’s use of her image

to advertise Botox and other synthetic cosmetic products would seriously interfere with

her prospective assignments for companies that market “natural” cosmetic, skincare, and

other beauty products. In fact, it is generally understood in the industry that Allergan

regularly advertises Botox with models who have used Botox, while other companies

maintain policies or practices precluding the hiring of models who are believed to have

used synthetic beauty products like Botox.

      46.      Ms. Passelaigue contacted her agent, who knew that Grey Advertising was

the ad agency for Botox. Grey Advertising informed Ms. Passelaigue’s agent that it had

licensed the image from Getty.

      47.      Ms. Passelaigue’s agent then contacted Getty in New York.             Getty

represented to Ms. Passelaigue’s agent that it had a valid release for her photographs.

Insisting that it needed to protect the photographer’s identity, in August 2014, Getty sent




                                             - 14 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 16 of 58




to Ms. Passelaigue’s agent only a redacted copy of a purported “Model Release,” as

depicted below (and attached hereto as Exhibit 2).




     48.      The redacted Model Release contained Ms. Passelaigue’s signature and

written name, both of which Ms. Passelaigue recognized as her handwriting. But it also

contained a handwritten date of “6-11-09” under her name, and the handwritten phrase

“Clinique Underwater Shoot & Spiegel Beauty” on the line designated for “Description

of Shoot,” neither of which was her handwriting.


                                         - 15 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 17 of 58




     49.      As shown above, and in greater detail below, the Model Release provided by

Getty contained two photos of Ms. Passelaigue.




     50.      Ms. Passelaigue immediately recognized one photo, appearing on the right,

from the Clinique underwater test shoot assignment. The other photo, appearing on the

left, Ms. Passelaigue recognized as having come from the same photo shoot as the photo

being used by Allergan to advertise Botox, but she still was unable to associate the photo

with a specific prior client assignment or photo shoot.

     51.      The identification of “Spiegel Beauty” in “Description of Shoot” was a

possible clue as to the origin of this other photo, and Ms. Passelaigue’s former agent at

Ford Models confirmed that the Spiegel shoot occurred on June 11, 2009. But Ms.


                                           - 16 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 18 of 58




Passelaigue remained confused because her former agent also identified the Spiegel shoot

as “waist down” only.

     52.      Further, as Ms. Passelaigue has always understood, it is totally inappropriate

and unheard of in the industry for the same release to cover two different shoots, for two

different clients, on two different dates – indeed five years apart – and especially with

those shoots during times while being represented by two different agents at two different

modeling agencies.

     53.      Ms. Passelaigue’s agent (and/or her agent’s attorney) eventually convinced

Getty to identify the supposed photographer of the image used for the Botox advertising.

Yet Getty continued to conceal Diodato’s identity by falsely representing that the

photographer was Adrianna Williams. At about the same time, Ms. Passelaigue discovered

photos of herself on Getty’s website being offered for sale or license, including one

apparently from the same shoot as the photo used by Allergan to advertise Botox and two

photos from the Clinique underwater test shoot, as depicted on the following page:




                              [continued on following page]




                                            - 17 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 19 of 58




     54.      These photos, along with photos of countless other models, were on Getty

website pages identifying the photographer of these shots as Adrianna Williams. But Ms.

Passelaigue had never worked with a photographer named Adrianna Williams. Ms.

Passelaigue’s agent asked other models if they had ever worked with or even heard of a

photographer named Adrianna Williams. None had.

     55.      Ms. Passelaigue searched online for “Adrianna Williams” and could not find

any professional website for a photographer by that name. This is totally contrary to the

standard uniform practice in the industry for photographers to maintain a professional

website to showcase examples of their work (indeed, the exact type of use that Diodato

pretended he would make of Ms. Passelaigue’s images).

     56.      At about the same time, Ms. Passelaigue determined that the photographer

for the Clinique underwater test shoot was Diodato, not Adrianna Williams.



                                          - 18 -
            Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 20 of 58




      57.      Ms. Passelaigue retained an attorney, who eventually persuaded Getty to

provide an unredacted copy of the Model Release on April 17, 2015, attached as Exhibit

3. Until receiving the unredacted copy of the Model Release, Ms. Passelaigue could not

be certain that it was Bill Diodato who had conveyed her images to Getty, nor could she

fully investigate the circumstances surrounding her signing the Model Release or her

claims against defendants, as Bill Diodato’s identity was a key component to unraveling

how her images ended up on the Getty website being offered for license.

      58.      Ms. Passelaigue, including through her agent and attorney, was diligent in

seeking to uncover the true identity of Adrianna Williams and in trying to obtain an

unredacted copy of the Model Release.

      59.      As depicted below, the unredacted Model Release (provided by Getty in

higher resolution than the initial, redacted version), identifies in handwriting the

“Photographer” as “Bill Diodato.” It contains his apparent signature, as well as the

signatures of two purported “witness[es].” One of the witnesses is identified in

handwritten form under a signature as “Lauren Benward – witness” followed by “6/11/09”

also in handwriting.

///

///

///

///




                                           - 19 -
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 21 of 58




                              - 20 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 22 of 58




     60.      Ms. Passelaigue has always understood it is customary in the industry that

releases are not signed for multiple shoots at once, particularly where they occurred years

apart, and were for different clients.

     61.      Moreover, as is standard for someone born and raised in France, Ms.

Passelaigue would have written “11-6-09” or more likely “11th of June 2009” (not 6-11-

09) under her signature if she was identifying the date of June 11, 2009. For example, on

the Model Release line for “Model’s Date of Birth,” Ms. Passelaigue wrote “25th of July

1980.”

     62.      After finally realizing that Diodato and Getty were responsible for the

unauthorized use of her image by Allergan to advertise Botox and other synthetic cosmetic

products, Ms. Passelaigue inquired among others in the industry and determined that many

other professional models with their images on Getty’s website under the fictitious

Adrianna Williams name claimed to have been similarly wronged by Diodato.

     63.      Compounding the problem experienced by Ms. Passelaigue and class

members, Getty’s image intake process is insufficient to protect against the unlawful use

of Plaintiff’s and class members’ images.

                         DEFENDANTS’ UNLAWFUL ACTS

I.    AS TO DIODATO & DIODATO PHOTOGRAPHY

     64.      Diodato (including through his alter ego, Diodato Photography) induced Ms.

Passelaigue into signing the “Model Release” form by falsely representing that he would




                                            - 21 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 23 of 58




use photos from Clinique only for his portfolio and website, merely as an example of his

work.

     65.      At the time he made the promise and induced Ms. Passelaigue to sign the

Model Release form, Diodato knew that he would not limit his use of her images to his

portfolio and professional website as he had promised, but instead would use her images

for direct commercial gain, without providing any consideration to Ms. Passelaigue.

     66.      Diodato did not request, and Ms. Passelaigue did not voluntarily agree to

release any rights to photographs taken during the 2009 Spiegel shoot. Rather, after Ms.

Passelaigue had signed the Release in relation to Clinique only, Diodato or someone acting

on his behalf, added “& Spiegel” to the “Description of Shoot” line of the Release, then

later conveyed images from both the Clinique and Spiegel shoots to Getty.

     67.      In order to better conceal his behavior, as he did with photos of Ms.

Passelaigue, Diodato routinely used the pseudonym “Adrianna Williams” (an

amalgamation of the names of his daughter, Adrianna, and his son, William) as the name

of the supposed photographer for images of professional models to which Diodato actually

has no commercial licensing rights (the “Unauthorized Photos”).

     68.      Upon information and belief, sometime starting in approximately late 2015

and ending no later than mid-2016, all photos listed under the pseudonym Adrianna

Williams were corrected to identify Bill Diodato as the photographer. A current search of

Getty’s website revealed 3,463 images attributable to Bill Diodato.




                                          - 22 -
            Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 24 of 58




      69.        To plaintiff’s knowledge, nothing prevents Getty from listing future images

submitted by Diodato, nor from once again listing the images currently credited to Bill

Diodato, under the pseudonym Adrianna Williams.

      70.        Diodato is aware when he submits, conveys, or otherwise transmits

unreleased photos to Getty under the pseudonym Adrianna Williams or his real name, that

he has no legitimate commercial licensing rights in the images, and that Getty will use the

images commercially, advertising them for sale or license to others, such as Allergan.

      71.        Diodato profits from his unlawful use of the Unauthorized Photos.

II.   AS TO GETTY

      72.        Getty Images is a stock photography agency. It maintains an archive of over

80 million images and illustrations, which it licenses to others for a fee. Licenses by

entities in the U.S. are provided by Getty Images, Inc. through its subsidiary Getty Images

(US), Inc. In fact, in its “Rights-Managed and Rights-Ready Image and Video License

Agreement,” Getty Images, Inc. states that (i) the license agreement is between the

licensee or purchaser and “an affiliate of Getty Images, Inc.,” (ii) “[t]he affiliate of Getty

Images identified in Section 11.10 below will be the party entering into this Agreement,”

and (iii) “[t]he licensing entity under this Agreement shall be determined by the billing

address of the Licensee or, if any, Purchaser….” For licensee/purchaser’s located in the

United States, the “Getty Images Licensor” is identified as “Getty Images (US), Inc.”

      73.        Getty represents publicly that it owns the right to license these images and

illustrations.


                                              - 23 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 25 of 58




     74.      Getty has several tiers of licensing, as well as various subscription products.

For example, Getty offers “Royalty-free Images,” or “RF,” as well as “Rights-Managed

Images,” or “RM.”

     75.      Getty’s license agreement contains the following warranty regarding RF

Images as well as RM Images “where Getty Images specifically notifies you that a model

and/or property release has been obtained:”

     Getty Images warrants that your use of such content in accordance with this
     agreement and in the form delivered by Getty Images (that is, excluding any
     modifications, overlays or re-focusing done by you) will not . . . infringe on
     any trademark or other intellectual property right and[ ] will not . . . violate any
     right of privacy or right of publicity.

Getty Images Content License Agreement (updated March 2017), ¶ 5.1. Getty’s Royalty-

free license contains a similar provision.

     76.      Getty licensed Ms. Passelaigue’s image for use by Allergan (through Grey

Advertising) beginning on or about May 28, 2014. Allergan’s use, via Getty’s purported

license, ceased sometime after the filing of this action on February 22, 2016.

     77.      Getty has realized substantial licensing fees and profits from Allergan’s use

of Ms. Passelaigue’s image in promoting Botox and other Allergan products. Getty has

never compensated Ms. Passelaigue for licensing her image for this or any purpose.

     78.      Getty’s behavior was and continues to this day to be knowing, intentional, in

willful disregard of Ms. Passelaigue’s rights, or at the very least, reckless.

     79.      The use of such a single “Model Release” to purportedly convey rights to

photos from two different advertising campaigns of two totally different companies —


                                             - 24 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 26 of 58




such as Clinique and Spiegel—is so contrary to industry standard practice that it also

would put anyone viewing the purported Model Release on reasonable notice that Ms.

Passelaigue likely did not sign the document for all three shoots. Moreover, Getty should

have noticed that Diodato had conveyed photos, not just from those two shoots, but also

from a third (Avon) shoot, which the Release did not even purport to release.

     80.      After Diodato provided Getty with the release expressly identifying Diodato

as the photographer, Getty posted the photos shown on that release, as well other photos

from the Clinique Underwater shoot, Avon shoot and Spiegel shoot, on web pages

identifying the photographer by the fictitious name of the non-existent Adrianna Williams.

     81.      After providing Ms. Passelaigue with a version of the purported Model

Release in which the “Photographer” name “Bill Diodato” was redacted, Getty willfully

misrepresented to Ms. Passelaigue’s agent (and/or her agent’s attorney) that the

photographer was actually Adrianna Williams, who does not even exist, thereby furthering

its deception through the knowing, intentional, active, and continued concealment of

Diodato’s identity.

     82.      Despite being advised expressly that the purported Model Release is

fraudulent, Getty continued to license Ms. Passelaigue’s image to Allergan, and to

publicize photographs from her Clinique, Spiegel, and Avon shoots on its website,

offering them to others and falsely holding itself out as having the legal right to license

her images to third parties. Getty removed Ms. Passelaigue’s images from its website




                                           - 25 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 27 of 58




sometime after February 22, 2016, but has made no commitment to refrain from offering

to license them again in the future.

     83.      By placing Getty on actual, express notice as to this situation, Ms.

Passelaigue, her agent, her agency’s attorney, and her own attorney have also reasonably

put Getty on notice that many other persons’ photos, perhaps hundreds, that it obtained

from Diodato are unauthorized, and that Getty has no legitimate right to their use and

commercial exploitation.

     84.      Getty has not in any manner compensated plaintiff or class members whose

images it has unlawfully advertised and/or licensed, or for which Getty otherwise falsely

claims commercial rights.

                                PLAINTIFF’S INJURY

     85.      The following images of plaintiff were conveyed by Diodato to Getty for

licensing, and were offered for license by Getty until approximately February 24, 2016

(two days after the original Complaint was filed in this action):




                              [continued on following page]




                                           - 26 -
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 28 of 58




                              - 27 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 29 of 58




     86.      Plaintiff has been injured by defendants’ misappropriation of her likeness,

violation of her right of publicity, false representations, unfair competition and other

unlawful conduct, in various ways, including the following.

     87.      First, defendants’ unlawful behavior has caused Ms. Passelaigue to be falsely

associated with Allergan and its synthetic beauty products, including Botox, and falsely

associated with Getty and its stock photography business, causing damage to her

reputation and prospective business relationships and opportunities.




                                           - 28 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 30 of 58




     88.      Second, plaintiff has lost the professional fees she would have been paid if

Allergan and other entities that have licensed her images from Getty had properly hired

her as a model.

     89.      Third, plaintiff has lost usage fees she would have received if Allergan and

other entities had legitimately licensed her images in an authorized manner.

     90.      Fourth, the market for plaintiff’s images—in which she, in offering her

services as a professional fashion model, competes—has been diminished through

defendants’ unlawful behavior. Among other things, by publicizing that Ms. Passelaigue’s

images are supposedly available through Getty as stock photography, for licensing fees

that are substantially lower than the professional fees she typically commands for

providing modeling services to companies like Allergan, defendants have lowered the

demand and value for her services, including by removing some of the “cache” associated

with her international renown.

     91.      Fifth, plaintiff is at risk of continuing injury because she continues to model

professionally and has no guarantees Defendants will not license further images of her

without consent, nor have Defendants agreed not to license her images from the Avon,

Clinique and Spiegel photo shoots again at some point in the future. The form Model

Release provided by Getty is also periodically revised, and does not indicate that it is a

Getty form, such that plaintiff may unknowingly encounter a Getty Model Release in the

future and not understand that signing such a document will results in her images being

available for license on Getty’s website. Nor do Diodato’s and Getty’s image submission


                                            - 29 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 31 of 58




process contain the necessary checks and balances to ensure thatPplaintiff’s images are

not inadvertently uploaded for license through Getty without a valid model release.

                             CLASS MEMBERS’ INJURY

     92.      Like plaintiff, other class members have been injured by defendants’

unlawful conduct.

     93.      Class members have lost the professional fees they would have been paid if

they had been properly hired as models by Getty’s customers.

     94.      Class members have lost usage fees they would have been paid if defendants

had licensed (and sublicensed) their photos in an authorized manner.

     95.      By making class members’ images available at licensing fee rates

representing a discount on the professional fees class members would otherwise demand,

defendants have diminished the market and value for their services.

     96.      Class members’ reputations—and thereby their prospective business

relationships and opportunities—have been diminished by defendants’ unlawful practices,

including through their false association with Getty, a stock photography house.

     97.      Class members are also at risk of continuing and future injury because Getty

continues to license their images for commercial use without consent. The form model

release provided by Getty does not indicate that it is a Getty form, such that class members

may unknowingly sign such a document resulting in their images being available for

license on Getty’s website. Nor does Getty’s image submission process contain the




                                           - 30 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 32 of 58




necessary checks and balances to ensure that plaintiff’s images are not inadvertently

uploaded for license through Getty without a valid model release.

                          CLASS ACTION ALLEGATIONS

     98.      Pursuant to Federal Rule of Civil Procedure 23(b)(3), plaintiff seeks to

represent a class of all persons in the United States who are professional models whose

photographs were taken by or on behalf of Diodato (including through Diodato

Photography) and then conveyed to Getty without a valid model release.

     99.      Pursuant to Federal Rule of Civil Procedure 23(b)(2), plaintiff seeks to

represent a class of all persons in the United States who have signed or may in the future

sign a model release purporting to give Getty the right to license their images.

     100.     Notwithstanding the preceding paragraphs, plaintiff may modify the class

definitions in any manner consistent with information learned during discovery, prior to

or in connection with her anticipated class certification motion.

     101.     The members of the proposed class(es) are so numerous that individual

joinder of all members is impracticable, and the disposition of the claims of all class

members in a single action will provide substantial benefits to the parties and Court.

     102.     Questions of law and fact common to plaintiff and the class(es) include, but

are not limited to the following:

              a.    Whether Diodato has conveyed to Getty purported rights to

      commercialize photographs of professional models taken by him or on his behalf




                                           - 31 -
  Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 33 of 58




(including through Diodato Photography) in a manner by which the photographer

has been identified by the pseudonym Adrianna Williams;

      b.     Whether Diodato purported to convey to Getty, for its subsequent use

and advertising, and license to others, photographs for which Diodato had no

commercial rights to convey;

      c.     Whether Getty was aware that Diodato had no commercial rights in

the Unauthorized Images to convey, including because it knew of his use of the

pseudonym Adrianna Williams;

      d.     If Getty was not aware that Diodato had no commercial rights in the

photographs he conveyed to Getty under the pseudonym Adrianna Williams,

whether Getty reasonably should have known, and whether it otherwise acted

negligently or recklessly in this regard;

      e.     Whether defendants misappropriated class members’ likenesses;

      f.     Whether defendants have engaged in negligence;

      g.     Whether defendants have engaged in false advertising, false

representations, false designations, unfair competition and other unlawful practices

that violate class members’ rights;

      h.     The proper equitable and injunctive relief;

      i.     The proper amount of actual or compensatory damages;

      j.     The proper amount of restitution or disgorgement;

      k.     The proper amount of punitive damages; and


                                      - 32 -
           Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 34 of 58




              l.    The proper amount of reasonable litigation expenses and attorneys’

      fees.

      103. Plaintiff’s claims are typical of class members’ claims in that they are based

on the same underlying material facts, events, and circumstances relating to defendants’

conduct.

      104. Plaintiff will fairly and adequately represent and protect the interests of the

class(es), has no interests incompatible with the interests of the class(es), and has retained

counsel competent and experienced in class action and intellectual property litigation.

      105. Class treatment is superior to other options for resolution of the controversy

because the relief sought for each class member is sufficiently small such that, absent

representative litigation, it would be infeasible for class members to redress the wrongs

done to them.

      106. Questions of law and fact common to the class(es) predominate over any

questions affecting only individual class members.

      107. As a result of the foregoing, class treatment is appropriate under Fed. R. Civ.

P. 23(a), (b)(2), and (b)(3).




                                [continued on following page]




                                            - 33 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 35 of 58




                                 CAUSES OF ACTION

                              FIRST CAUSE OF ACTION

      MISAPPROPRIATION OF LIKENESS, N.Y. CIV. RIGHTS LAW § 51

     (By Plaintiff, on Behalf of Herself and the Class, Against Getty and Diodato)

     108.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     109.    Defendant Getty used for purposes of advertising and trade, and defendant

Diodato used at least for purposes of trade, within the State of New York, plaintiff’s and

class members’ portraits and/or pictures, without valid written consent.

     110.    Upon information and belief, including the nature of Getty’s business of

licensing images for use by advertisers, defendants Getty and Diodato have contributed to

use by others of plaintiff’s and class members’ portrait and/or picture within the State of

New York for purposes of advertising and trade without valid written consent.

     111.    Defendant Diodato knowingly engaged in the prohibited use of plaintiff’s

and class members’ portraits and/or pictures, and in the prohibited contributory use of

plaintiff’s and class members’ portraits and/or pictures.

     112.    Defendant Getty knowingly or at least recklessly engaged in the prohibited

use of plaintiff’s and class members’ portraits and/or pictures, and in the prohibited

contributory use of plaintiff’s and class members’ portraits and/or pictures.




                                           - 34 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 36 of 58




     113.    Plaintiff and class members have sustained injuries by reason of defendants’

prohibited use and contributory use by others of plaintiff’s and class members’ portraits

and/or pictures.

     114.    Defendants’ aforesaid acts constitute intentional and willful misappropriation

of likeness in violation of N.Y. Civ. Rights Law § 51.

     115.    Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining, preventing and restraining defendants’ unauthorized use of their portraits and/or

pictures, and awarding damages and exemplary damages.

                            SECOND CAUSE OF ACTION

                        NEW YORK UNFAIR COMPETITION

     (By Plaintiff, on Behalf of Herself and the Class, against Getty and Diodato)

     116.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     117.    Getty uses in interstate commerce, in connection with advertising, offering

for sale, and selling goods and services (including in the form of licenses), false, deceptive

and/or misleading descriptions or representations of fact, including that Getty has the right

to sell or license plaintiff’s and class members’ portraits and/or pictures. Defendant

Diodato has engaged in contributory false, deceptive, and/or misleading descriptions or

representations of fact, by enabling Getty to do so.

     118.    Getty’s false, deceptive, and/or misleading descriptions or representations of

fact are likely to confuse and deceive, and do actually confuse and deceive relevant


                                            - 35 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 37 of 58




consumers, including purchasers of professional modeling services, as to the affiliation,

connection, or association of plaintiff and class members with Getty, and as to the nature,

characteristics, and qualities of its goods, services, or commercial activities.

     119.    Diodato uses in interstate commerce, in connection with advertising, offering

for sale, and selling goods and services (including in the form of commercial rights to

portraits and/or pictures), false, deceptive and/or misleading descriptions or

representations of fact, including that he has the right to sell commercial rights to

plaintiff’s and class members’ portraits and/or pictures.

     120.    Diodato’s false, deceptive, and/or misleading descriptions or representations

of fact are likely to confuse and deceive, and do actually confuse and deceive relevant

consumers, including purchasers of commercial rights to portraits and/or pictures, as to

his alleged ownership of such commercial rights.

     121.    Diodato knowingly engaged in the aforesaid acts, and defendant Getty

knowingly or at least recklessly engaged in the aforesaid acts.

     122.    Plaintiff and class members have sustained injuries by reason of defendants’

aforesaid acts.

     123.    Defendants’ aforesaid acts constitute intentional and willful false, deceptive,

and/or misleading descriptions or representations of fact in violation of New York unfiar

competition law.




                                            - 36 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 38 of 58




     124.    Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ unlawful acts and practices, and awarding actual damages, treble

damages, punitive damages, and attorneys’ fees.

                             THIRD CAUSE OF ACTION

        VIOLATION OF THE LANHAM ACT, 15 U.S.C. §§ 1125 ET SEQ.

False Advertising, False Representation, False Designation, False Endorsement and

                            Association, Unfair Competition

     (By Plaintiff, on Behalf of Herself and the Class, against Getty and Diodato)

     125.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     126.    As an internationally-renowned model, plaintiff is well known and/or

recognizable among advertisers and other purchasers of professional modeling services,

as well as members of the modeling, fashion and beauty industries, and purchasers of

fashion, beauty and skin care products.

     127.    As a professional high-end fashion model, plaintiff has a valuable

commercial interest in her likeness.

     128.    Getty uses in interstate commerce in connection with its image-licensing

goods and services false or misleading descriptions or representations of fact, including

for example that it has the legal right to license or sell for commercial purposes

photographs of plaintiff and class members as they are used by Getty on its website.




                                          - 37 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 39 of 58




     129.    Getty’s aforesaid use of plaintiff’s and class members’ images and false

representations that it has the legal right to license such images for commercial purposes

is likely to cause confusion, mistake, or deception as to plaintiffs’ and class members’

affiliation, connection or association with Getty, among other things that Getty’s use is

based on a lawful affiliation, connections or association, directly or indirectly, with

plaintiff and class members.

     130.    Getty’s aforesaid use of plaintiff’s and class members’ images in commercial

advertising on its website misrepresents the nature, characteristics, and qualities of Getty’s

image-licensing goods, services and commercial activities, among other things that Getty

has the legal right to license such images for commercial purposes.

     131.    Getty’s use of the fictitious name Adrianna Williams as the purported

photographer of plaintiff’s and class members’ images on Getty’s website pages is likely

to cause confusion, mistake or deception as to the origin of plaintiff’s and class members’

images on Getty’s website and as to plaintiff’s association and endorsement of Adrianna

Williams and Getty Images.

     132.    Getty’s aforesaid uses of plaintiff’s and class members’ images, and false or

misleading descriptions or representations of fact are likely to cause, and have caused

damage to plaintiff and class members.

     133.    Diodato has willfully and intentionally contributed to Getty’s aforesaid false

or misleading descriptions or representations of fact.




                                            - 38 -
         Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 40 of 58




     134.    Getty’s aforesaid acts constitute false advertising, false representations, false

designation of origin, false endorsement and association, and unfair competition under 15

U.S.C.§ 1125(a). Such violations are willful or at least reckless.

     135.    Getty and Diodato’s use of photographs of plaintiff is likely to injure

plaintiff’s commercial interest in her likeness.

     136.    Getty and Diodato are contributorily liable for Allergan’s wrongful use of

plaintiff’s image to advertise Botox and other Allergan products, in violation of 15 U.S.C.

§ 1125(a).

     137.    Plaintiff seeks an Order enjoining defendants from enabling or allowing any

further use by Allergan of plaintiff’s image, and pursuant to 15 U.S.C. § 1117(a), awarding

defendants’ profits, plaintiff’s damages, increased profits and treble damages, attorneys’

fees, and the costs of the action.

      138.   Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ violations, and pursuant to 15 U.S.C. § 1117(a), awarding plaintiff

and class members defendants’ profits, plaintiff’s and class members’ damages, increased

profits and treble damages, attorneys’ fees, and the costs of the action.

                                 PRAYER FOR RELIEF

     139.    Wherefore, plaintiff, on behalf of herself, all others similarly situated and the

general public, pray for judgment against Defendants as to each and every cause of action,

including:




                                            - 39 -
  Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 41 of 58




      a.     An Order declaring this action to be a proper class action, appointing

plaintiff and her counsel to represent the class, and requiring Defendants to bear the

costs of class notice;

      b.     An Order awarding declaratory relief, and any further retrospective or

prospective injunctive relief permitted by law or equity, including a declaration that

all Model Releases and other purported agreements ostensibly between Diodato and

class members including plaintiff are void or voidable and unenforceable.

      c.     An Order requiring Diodato and Getty to identify in detail every

location and use of plaintiff’s and class members’ photographs of which they are

aware, including without limitation all contact information for those to whom they

have licensed, conveyed or otherwise provided said photographs.

      d.     An Order enjoining Diodato from any further use of photographs of

plaintiff and class members, requiring Diodato to provide all such images in all

forms to plaintiff’s counsel, and compelling Diodato to permanently delete all

electronic versions of said photographs.

      e.     An Order requiring Getty to remove from its site and to no longer

advertise, publish or otherwise offer for any purpose photographs or other

likenesses of plaintiff and class members.

      f.     An Order requiring Getty to contact Grey Advertising and Allergan

directly and inform them that there was and is a defect in the chain of licensing title

for plaintiff’s image being used by Allergan, and requiring Getty to use all efforts


                                     - 40 -
  Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 42 of 58




necessary, whether extraordinary or otherwise, to ensure that removal of plaintiff’s

image from all Allergan advertising is permanent.

      g.     An Order requiring Getty to contact all other entities to which it has

sold, licensed, or otherwise provided images of plaintiff and class members, and

inform them that there was and is a defect in the chain of licensing title for plaintiff’s

and class members’ images, and requiring Getty to use all efforts necessary,

whether extraordinary or otherwise, to effectuate immediate and permanent

removal of plaintiff’s and class members’ images from all uses by such entities.

      h.     An Order permanently enjoining defendants’ from continuing their

unlawful acts and practices, and other legal violations.

      i.     An Order requiring defendants to engage in a robust corrective

advertising campaign to notify the public of their violations and the fact that any

use of plaintiff’s and class members’ images arising in any manner from Getty is

unauthorized and unlawful;

      j.     An Order requiring defendants to disgorge all monies, revenues, and

profits obtained by means of their wrongful and unlawful acts and practices;

      k.     An Order requiring defendants to pay all actual and treble damages as

permitted under the causes of action alleged herein;

      l.     An Order requiring defendants to pay punitive or exemplary damages

on any causes of action so allowable;

      m.     An Order awarding attorneys’ fees and costs; and


                                      - 41 -
       Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 43 of 58




           n.     An Order providing for all other such equitable and legal relief as may

     be just and proper.

                                    JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.




Dated: November 13, 2018
                                _____________________________
                                JACK FITZGERALD (JF 3831)
                                jack@jackfitzgeraldlaw.com
                                THE LAW OFFICE OF JACK FITZGERALD, PC
                                Hillcrest Professional Building
                                3636 Fourth Avenue, Suite 202
                                San Diego, California 92103
                                Phone: (619) 692-3840
                                Fax: (619) 362-9555
                                Attorney for Plaintiff and the Class




                                          - 42 -
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 44 of 58




          Exhibit 1
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 45 of 58
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 46 of 58
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                             Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 47 of 58
                         DISCOVER ALLERGAN BRANDS                                                                                                                                                          LOG IN             REGISTER


                     Click here to see IMPORTANT SAFETY INFORMATION for BOTOX® Cosmetic (onabotulinumtoxinA), JUVÉDERM® XC, JUVÉDERM VOLUMA® XC, LATISSE® (bimatoprost ophthalmic solution) 0.03% and Natrelle® Breast Implants below.


                                        BRILLIANT INSIGHTS               EXPLORE BRILLIANT DISTINCTIONS®                                                                                         FIND A DOCTOR




                                                                                          REFLECT:
                                                                                       MAKEUP TO GO
                                                                                    FROM TIRED TO TERRIFIC

                               < BACK TO BRILLIANT INSIGHTS




                        You've evolved over the years—and so it makes perfect sense that the products, techniques
                          and colors that used to polish you so
            ▲    E X P A N D                                           I M Pperfectly
                                                                            O R T A N T S A F Ein
                                                                                                T Y your 20s
                                                                                                    INFORM     aren't quite right in your 40s and
                                                                                                           ATION                                                                                                                  C L O S E    X

                          beyond. But with an effective, updated makeup approach, you can return to the wide-eyed,
            BOTOX® Cosmetic (onabotulinumtoxinA) Important Information
            Approved Uses
                          pouty-lipped look of your youth. Here's how...
            BOTOX® Cosmetic is a prescription medicine that is injected into muscles and used to temporarily improve the look of both moderate to severe crow’s feet lines and frown lines between the eyebrows in adults.

                               1. Primer. Because of its rougher texture, more mature skin doesn't hold on to color as long,
            IMPORTANT SAFETY INFORMATION
            BOTOX® Cosmetic may cause serious side effects that can be life threatening. Call your doctor or get medical help right away if you have any of these problems any time (hours to weeks) after injection of
                     ®          making primer a makeup essential. Primer not only creates a smooth surface that color can
                                adhere to, but also reflects light particles, to instantly wake up a wan complexion.
                               2. Brush on foundation. Piling on a heavy layer of foundation or powder will only make lines
                                and wrinkles stand out more. For a more-natural effect, use a synthetic-bristle brush to
                                concentrate coverage around key areas, such as on your nose, forehead and chin.
                               3. Concealer. Applied from the inner corner to mid-pupil, concealer really brightens up the eye.
https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                             Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 48 of 58




                                                                                             READ OUR TERMS AND CONDITIONS



                                                                                                   QUESTIONS?
                                                                                               Contact the Brilliant Distinctions®
                                                                                                   Customer Support Line

                                                                                                 1.888.324.2745
                                                                                                   (9 A.M. - 8 P.M. EST. M-F)




                                                                                       IMPORTANT SAFETY INFORMATION




                           BOTOX® Cosmetic (onabotulinumtoxinA) Important Information
                           Approved Uses
                           BOTOX® Cosmetic is a prescription medicine that is injected into muscles and used to temporarily improve the look of both
                           moderate to severe crow’s feet lines and frown lines between the eyebrows in adults.

                           IMPORTANT SAFETY INFORMATION
                           BOTOX® Cosmetic may cause serious side effects that can be life threatening. Call your doctor or get medical help
                           right away if you have any of these problems any time (hours to weeks) after injection of BOTOX® Cosmetic:


                                   Problems swallowing, speaking, or breathing, due to weakening of associated muscles, can be severe and result in
                                   loss of life. You are at the highest risk if these problems are pre-existing before injection. Swallowing problems may last for
                                   several months
                                   Spread of toxin effects. The effect of botulinum toxin may affect areas away from the injection site and cause serious
https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                    Caseloss
                                    symptoms including:   1:16-cv-01362-VSB       Document
                                                             of strength and all-over        105-1 Filed
                                                                                      muscle weakness,       11/14/18
                                                                                                         double           Page 49
                                                                                                                 vision, blurred     of 58
                                                                                                                                 vision and drooping eyelids,
                                    hoarseness or change or loss of voice, trouble saying words clearly, loss of bladder control, trouble breathing, trouble
                                    swallowing. If this happens, do not drive a car, operate machinery, or do other dangerous activities
                           The dose of BOTOX® Cosmetic is not the same as, or comparable to, another botulinum toxin product.


                           There has not been a confirmed serious case of spread of toxin effect when BOTOX® Cosmetic has been used at the
                           recommended dose to treat frown lines, crow's feet lines or both at the same time.


                           Serious and/or immediate allergic reactions have been reported. They include: itching, rash, red itchy welts, wheezing,
                           asthma symptoms, or dizziness or feeling faint. Tell your doctor or get medical help right away if you are wheezing or have
                           asthma symptoms, or if you become dizzy or faint.


                           Do not take BOTOX® Cosmetic if you: are allergic to any of the ingredients in BOTOX® Cosmetic (see Medication Guide for
                           ingredients); had an allergic reaction to any other botulinum toxin product such as Myobloc® (rimabotulinumtoxinB), Dysport®
                           (abobotulinumtoxinA), or Xeomin® (incobotulinumtoxinA); have a skin infection at the planned injection site.


                           Tell your doctor about all your muscle or nerve conditions, such as amyotrophic lateral sclerosis (ALS or Lou Gehrig's
                           disease), myasthenia gravis, or Lambert-Eaton syndrome, as you may be at increased risk of serious side effects including
                           difficulty swallowing and difficulty breathing from typical doses of BOTOX® Cosmetic.


                           Tell your doctor about all your medical conditions, including: plans to have surgery; had surgery on your face; weakness of
                           forehead muscles, such as trouble raising your eyebrows; drooping eyelids; any other abnormal facial change; are pregnant or
                           plan to become pregnant (it is not known if BOTOX® Cosmetic can harm your unborn baby); are breast-feeding or plan to
                           breast-feed (it is not known if BOTOX® Cosmetic passes into breast milk).


                           Tell your doctor about all the medicines you take, including prescription and nonprescription medicines, vitamins, and herbal
                           products. Using BOTOX® Cosmetic with certain other medicines may cause serious side effects. Do not start any new
                           medicines until you have told your doctor that you have received BOTOX® Cosmetic in the past.


                           Especially tell your doctor if you: have received any other botulinum toxin product in the last 4 months; have received injections
                           of botulinum toxin, such as Myobloc®, Dysport®, or Xeomin® in the past (be sure your doctor knows exactly which product you
                           received); have recently received an antibiotic by injection; take muscle relaxants; take an allergy or cold medicine; take a sleep
                           medicine; take aspirin-like products or blood thinners.


                           Other side effects of BOTOX® Cosmetic include: dry mouth, discomfort or pain at the injection site, tiredness, headache,
                           neck pain, and eye problems: double vision, blurred vision, decreased eyesight, drooping eyelids, swelling of your eyelids, and
https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®

                            dry eyes.                        Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 50 of 58


                           For more information refer to the Medication Guide or talk with your doctor.


                           To report a side effect, please call Allergan at 1-800-433-8871.


                           Please see BOTOX® Cosmetic full Product Information including Boxed Warning and Medication Guide.


                           LATISSE® (bimatoprost ophthalmic solution) 0.03% Important Information
                           Approved Use
                           LATISSE® is an FDA-approved treatment to grow eyelashes for people with inadequate or not enough lashes.

                           Important Safety Information
                           If you use/used prescription products for eye pressure problems, use LATISSE® under doctor care. May cause brown darkening
                            of the colored part of the eye which is likely permanent. LATISSE® may cause eyelid skin darkening which may be reversible.
                            Only apply at base of the upper lashes. DO NOT APPLY to lower lid. Hair may grow outside the treatment area. If you have eye
                            problems/surgery, consult your doctor. Common side effects include itchy and red eyes. If discontinued, lashes will gradually
                            return to previous appearance.


                           To report a side effect, please call Allergan at 1-800-433-8871.


                           Please see LATISSE® full Product Information.


                           JUVÉDERM® XC and JUVÉDERM VOLUMA® XC Important Information
                           APPROVED USES
                           JUVÉDERM® XC injectable gel is injected into areas of facial tissue where moderate to severe facial wrinkles and folds occur to
                            temporarily add volume to skin, especially around the nose and mouth.


                           JUVÉDERM VOLUMA® XC injectible gel is for deep injection in the cheek area to correct age-related volume loss in adults over
                            the age of 21.

                           IMPORTANT SAFETY INFORMATION
                           Are there any reasons why I should not receive JUVÉDERM® XC or JUVÉDERM VOLUMA® XC?
                            Do not use these products if you have a history of multiple sever allergies or severe allergic reactions (anaphylaxis), or if you
https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                  Case (gram-positive
                            are allergic to the proteins 1:16-cv-01362-VSB
                                                                      bacterial Document    105-1
                                                                                proteins) used      Filed
                                                                                               to make the11/14/18
                                                                                                           hyaluronic Page  51 of
                                                                                                                      acid (HA) in 58
                                                                                                                                   these products. Do not
                                              ®                             ®
                            use JUVÉDERM XC or JUVÉDERM VOLUMA XC if you are allergic to lidocaine.

                           What precautions should my healthcare professional advise me about?


                                   The safety of JUVÉDERM® XC and JUVÉDERM VOLUMA® XC injectible gels for use during pregnancy or in women who
                                   are breastfeeding has not been studied.
                                   The safety of JUVÉDERM® XC for use in patients under 18 years and JUVÉDERM VOLUMA® XC for patients under 35
                                   years or over 65 years has not been studied.
                                   The safety and effectiveness of JUVÉDERM® XC for treatment of areas other than facial wrinkles and folds (such as lips)
                                   have not been established in clinical studies.
                                   The safety and effectiveness of JUVÉDERM VOLUMA® XC for treatment in areas other than the cheek area have not been
                                   established in clinical studies.
                                   The safety of JUVÉDERM® XC and JUVÉDERM VOLUMA® XC in patients with a history of excessive scarring (eg,
                                   hypertrophic scarring and keloid formations) and pigmentation disorders has not been studied, and use may result in
                                   additional scars or changes in pigmentation.
                                   The safety of JUVÉDERM VOLUMA® XC in patients with very thin skin in the cheek area and the safety of repeat
                                   treatments in patients has not been studied.
                                   There is a possible risk of inflammation at the treatment site if laser procedures and chemical peeling are performed after
                                   treatment.
                                   Patients who experience skin injury near the site of injection with these products may be at a higher risk for side effects.
                                   Tell your healthcare professional if you are on therapy used to decrease the body's immune response (immunosuppressive
                                   therapy). Use of these products may result in an increased risk of infection.
                                   Tell your healthcare professional if you are using medications that can prolong bleeding, such as asprin, ibuprofen, or other
                                   blood thinners, as this may result in increased bruising or bleeding at the injection site.
                                   Minimize strenuous exercise and exposure to extensive sun or heat within the first 24 hours following treatment with
                                   JUVÉDERM VOLUMA® XC.
                           What are possible side effects?
                           For JUVÉDERM® XC, most side effects are mild or moderate in nature, and last 7 days or less. The most common side effects
                           include temporary injection-site reactions such as: redness, pain/tenderness, firmness, swelling, lumps/bumps, bruising, itching,
                           and discoloration.


                           For JUVÉDERM VOLUMA® XC, side effects are moderate (uncomfortable), and generally last 2 to 4 weeks. The most common
                           side effects include temporary reactions at the treatment site such as tenderness, swelling, firmness, lumps/bumps, bruising,
                           pain, redness, discoloration, and itching.



https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                   Case
                           As with all skin-injection    1:16-cv-01362-VSB
                                                      procedures,                 Document
                                                                  there is a risk of infection. 105-1 Filed 11/14/18 Page 52 of 58


                           To report a side effect with JUVÉDERM® XC or JUVÉDERM VOLUMA® XC, please call Allergan Product Surveillance at 1-800-
                           624-4261.


                           For more information, please see www.juvederm.com or call the Allergan Medical Information line at 1-800-433-8871.


                           JUVÉDERM® XC and JUVÉDERM VOLUMA® XC injectable gels are available by prescription only.


                           Natrelle® Breast Implants Important Information
                            Who may get breast implants (INDICATIONS)?
                            Natrelle® Breast Implants are indicated for women for the following :
                                Breast augmentation for women at least 22 years old for silicone-filled implants.
                                Breast augmentation for women at least 18 years old for saline-filled implants.
                                 Breast augmentation includes primary breast augmentation to increase breast size, as well as revision surgery to correct
                                 or improve the result of a primary breast augmentation surgery.


                           IMPORTANT SAFETY INFORMATION
                           Who should NOT get breast implants (CONTRAINDICATIONS)?
                               Women with active infection anywhere in their body.
                               Women with existing cancer or pre-cancer of their breast who have not received adequate treatment for those conditions.
                               Women who are currently pregnant or nursing.


                           What else should I consider (WARNINGS)?
                              Breast implants are not lifetime devices, and not necessarily a one-time surgery.
                              Many of the changes to your breasts following implantation cannot be undone. If you later choose to have your implant(s)
                               removed and not replaced, you may experience unacceptable dimpling, puckering, wrinkling, or other cosmetic changes of
                               the breast, which may be permanent.
                              Breast implants may affect your ability to breastfeed, either by reducing or eliminating milk production.
                              Rupture of a silicone-filled breast implant is most often silent and may not be detected by you or your doctor. You should
                               have an MRI 3 years after your surgery and then every 2 years after that for as long as you have your breast implants to
                               determine if rupture is present. If implant rupture is noted on an MRI, you should have the implant removed, with or without
                               replacement.
                              With breast implants, a routine screening mammography and self-examinations for breast cancer will be more difficult. Ask
                               your doctor to help you distinguish the implant from your breast tissue. Symptoms of a ruptured implant may be hard knots
                               or lumps surrounding the implant or in the armpit, change or loss of size or shape of the breast or implant, pain tingling,
https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                   Caseburning
                                    swelling, numbness,  1:16-cv-01362-VSB
                                                                or hardening. TellDocument
                                                                                   your doctor105-1   Filed
                                                                                               of these     11/14/18
                                                                                                        symptoms       Page 53
                                                                                                                  and remove       of 58 implants.
                                                                                                                                ruptured
                                   Inform any other doctor who treats you of the presence of your implants to minimize the risk of damage to the implants.


                           What types of conditions require more study (PRECAUTIONS)?
                           Caution: Notify your doctor if you have any of the following conditions, as the risks of breast implant surgery may be higher:


                                   Autoimmune diseases (for example, lupus and scleroderma).
                                   A weakened immune system (for example, currently taking drugs that weaken the body’s natural resistance to disease).
                                   Planned chemotherapy following breast implant placement.
                                   Planned radiation therapy to the breast following breast implant placement.
                                   Conditions that interfere with wound healing and blood clotting.
                                   Reduced blood supply to breast tissue.
                                   Clinical diagnosis of depression or other mental health disorders, including body dysmorphic disorder and eating disorders.
                                   Please discuss any history of mental health disorders with your surgeon prior to surgery. Patients with a diagnosis of
                                   depression or other mental health disorders should wait for resolution or stabilization of these conditions prior to
                                   undergoing breast implantation surgery.


                           What are some complications with breast implants (COMPLICATIONS)?
                           Key complications are reoperation, implant removal with or without replacement, implant rupture with silicone-filled implants,
                           implant deflation with saline-filled implants, and severe capsular contracture (severe scar tissue around the implant). Other
                           complications include asymmetry, nipple/breast/skin sensation changes, scarring or wrinkling/rippling. Talk to your doctor about
                           other complications.


                           Talk to your doctor. For more information see the Patient Brochures at www.allergan.com/labeling/usa.htm or call the
                           Allergan Product
                           Support line at 1-800-433-8871.


                            To report a problem with Natrelle®, please call Allergan Product Surveillance at 1-800-624-4261.


                            Natrelle® Breast Implants are available by prescription only.




https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Anti-Aging Makeup Tips - Brilliant Distinctions® by Allergan®
                                                             Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 54 of 58
                                              BOTOXCOSMETIC.COM | JUVEDERM.COM | PRIVACY STATEMENT | TERMS OF USE | CONTACT BRILLIANT DISTINCTIONS®




                                                         ©2015 Allergan, Inc. ® and ™ marks owned by Allergan, Inc. JUVÉDERM® mark owned by Allergan Industrie SAS.
                                                                                 SkinMedica® registered trademarks are owned by SkinMedica, Inc.
                                                                                Royalton® registered trademarks are owned by Morgans Group, LLC.
                                                                                  Tourneau® registered trademarks are owned by Tourneau, LLC.
                                                                        Canyon Ranch® registered trademarks are owned by CR License LLC, an AZ. LLC.
                                                                                   Dysport® is a registered trademark of Ipsen Biopharm Limited
                                                                                 Myobloc® is a registered trademark of Solstice Neurosciences, Inc.
                                                                               Xeomin® is a registered trademark of Merz Pharma GmbH & Co. KGaA
                                                                                           iPad® is a registered trademark of Apple, Inc.
                                                              Allergan reserves the right to alter or cancel the program with no advance notice or obligation.

                                                                                                       APC56QD15




https://www.brilliantdistinctionsprogram.com/insights/refresh-makeup[9/18/2015 5:59:27 PM]
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 55 of 58




          Exhibit 2
ocument 105-1 F
Case 1:16-cv-01362-VSB Document 105-1 Filed 11/14/18 Page 57 of 58




          Exhibit 3
VSB Document 105-1 Filed 11/1
